Citation Nr: 0123779	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right quadriceps strain.  



REPRESENTATION

Appellant represented by:	CLAYTE BINION, ATTORNEY



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  He was on active duty for training from May 
20, 1978, to June 3, 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1997, the RO 
denied service connection for residuals of a low back injury 
and also determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for residuals of a right quadriceps strain.  The 
veteran perfected appeals for both rating actions.  

The issues on appeal were originally before the Board in July 
2000 at which time the claims were denied.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  By decision dated April 18, 2001, the Court 
granted a joint motion to vacate the Board's July 2000 
decision. 


REMAND

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 
5103A).

The VCAA also mandates that the assistance to be provided by 
VA shall include providing notice of the lay and/or medical 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

The veteran has claimed entitlement to service connection for 
residuals of a low back injury.  There is competent evidence 
of record demonstrating the current presence of back 
disorders included in the VA outpatient treatment records 
associated with the claims file.  The veteran has submitted 
statements and testified that he injured his back during 
active duty and opined that he currently experiences 
residuals of the back injury.  In a letter dated in July 
2001, the veteran's attorney requested that the case be 
remanded for development under the VCAA.  Based on the above, 
the Board finds the VCAA requires the veteran to be afforded 
a VA examination to determine the nature, extent and etiology 
of any residuals of a low back injury found on examination.  

With regard to the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for residuals of a right quadriceps 
strain, the Board notes that the veteran and his attorney 
were informed in July 2001 that the issue had been remanded 
by the Court.  They were further informed that they had the 
right to submit additional evidence on the issue within 
ninety days of the date of the letter.  In correspondence 
from the veteran's attorney which was received in July 2001, 
it was written that the veteran anticipated submitting 
additional evidence and argument and was electing to do so by 
submission to the RO in Waco, Texas, which was the agency of 
original jurisdiction.  The attorney requested that this 
issue also be remanded to the RO for additional evidentiary 
development.  As this request was received within the 90 day 
period provided by the Board's July 2001 letter and as it is 
apparent that the veteran was not waiving initial 
consideration of the evidence by the RO pursuant to 38 C.F.R. 
§ 20.1304, and further to avoid prejudice to the veteran, the 
Board finds the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for residuals of a right quadriceps strain 
should also be remanded to the RO.  

Accordingly, the issue of entitlement to service connection 
for a low back disorder and the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a right 
quadriceps strain are remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for his low back 
and right thigh.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
residuals of a low back injury found on 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated to reflect 
review of this information.  All 
necessary tests and studies should be 
performed.  

The examiner should be requested to 
clearly indicate whether a diagnosis of 
residuals of a low back disorder is 
warranted and, if so, the examiner should 
offer an opinion as to whether it is as 
likely as not that any such disorder 
found on examination was incurred in or 
aggravated by active duty.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




